ACCEPTED
                                                                                           12-15-00003-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     9/23/2015 10:46:49 PM
                                                                                                 Pam Estes
                                                                                                    CLERK

                              Cause No. 12-15-00003-CR

                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                           In the Court of Appeals for the
                                                                    9/23/2015 10:46:49 PM
                        Twelfth Judicial District at Tyler, Texas          PAM ESTES
                                                                             Clerk



                                   Dequisha Jackson,
                                      Appellant

                                            v.

                                     State of Texas,
                                        Appellee



                   On Appeal from Cause No. 2013-0731in the 159th
                   Judicial District Court of Angelina County, Texas



                   State’s First Motion for Extension (Unopposed)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 30-day extension of time to file its

brief.

                                            I.

         Undre the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.


                                            1
App. P.38.6(b). Appellant’s Brief was filed on August 24, 2015, giving the State

until Wednesday September 23, 2015 to file its brief.

       The State of Texas now requests a 30-day extension of time in which to file

its brief.

                                          II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State was working on and completed a brief in Allen

v. State, No. 12-15-00131-CR during the same time frame.

       2.    Counsel for the State had a week long aggravated sexual assault of a

child trial September 14-18, 2015 in State v. Taylor, case no. 2014-0145 in the

159th Judicial District Court.

       3.    Counsel for the State is out of town September 22-25, 2015 at a

prosecutor training conference.

       4.    Counsel for the Appellant is unopposed to this extension.

                                          III.

       From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s first motion for extension, and it is not brought for purposes of delay or

harrassment, but to see that justice is done.

                                           2
      Wherefore, Appellee State of Texas prays that the Court grant its requested

30-day extension to file its State’s Brief in this matter.



                                                Respectfully Submitted,

                                                /s/ April Ayers-Perez
                                                Assistant District Attorney
                                                Angelina County D.A.’s Office
                                                P.O. Box 908
                                                Lufkin, Texas 75902
                                                (936) 632-5090 phone
                                                (936) 637-2818 fax
                                                State Bar No. 24090975
                                                ATTORNEY FOR THE
                                                STATE OF TEXAS


                                Certificate of Service

      I certify that on September 23, 2015, a true and correct copy of the above

document has been forwarded to John Reeves, by electronic service through

efile.txcourts.gov.


                                                /s/ April Ayers-Perez




                                            3
                           Certificate of Conference

      I certify that on September 23, 2015, I conferred with John Reeves about this

motion, and certify that he was unopposed to a 30-day extension.


                                            /s/ April Ayers-Perez




                                        4